         8:20-cv-00391-BCB Doc # 5 Filed: 10/02/20 Page 1 of 2 - Page ID # 14




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

    LEILA MCCOY,

                             Plaintiff,                                              8:20-CV-391

          vs.
                                                                                        ORDER
    SOCIAL SECURITY ADMINISTRATION,

                             Defendant.


         Plaintiff, a non-prisoner, has filed an application to proceed with this litigation without

prepaying fees or costs. Filing 2. The affidavit Plaintiff submitted demonstrates Plaintiff’s

eligibility to proceed in forma pauperis under 28 U.S.C. § 1915(a).

         IT IS ORDERED:

     1. Plaintiff’s application (Filing 2) is granted, and the Complaint shall be filed without

         payment of fees;

     2. The Clerk of the Court shall send a copy of this Order together with three summons forms

         and three USM-285 forms to Plaintiff for service of process on Defendant; and

     3. Plaintiff shall, as soon as possible, complete the USM-285 forms and the summons forms

         and return them to the Clerk of the Court. The Clerk of the Court will sign the summons

         forms, to be forwarded with a copy of Plaintiff’s Complaint to the U.S. Marshals Service

         for service of process. The Clerk of the Court will copy the Complaint; Plaintiff need not

         do so. The Marshal shall serve the summons and the Complaint without payment of costs

         or fees.1


1
 Pro se litigants proceeding in forma pauperis are entitled to rely on service by the United States Marshals Service.
Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma
pauperis case, “[t]he officers of the court shall issue and serve all process, and perform all duties in such cases.” See
Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in § 1915(d) is compulsory).
8:20-cv-00391-BCB Doc # 5 Filed: 10/02/20 Page 2 of 2 - Page ID # 15




Dated this 2nd day of October, 2020.

                                       BY THE COURT:


                                       __________________________
                                       Brian C. Buescher
                                       United States District Judge
